DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borkgren (U.S. 2017/0086355).
Regarding claim 1, Borkgren discloses (Fig. 1-3) a distribution apparatus for agricultural products in an air seeder comprising: an implement frame (17) mounted on frame wheels; a product cart (13) mounted on cart wheels and releasably connected to the implement frame (a releasable hitch is shown beneath tubes 24 in Fig. 1), and a primary product container (18C) mounted on the product cart; a secondary product container (44); a metering device (14C) mounted to the primary product container 
Regarding claim 10, Borkgren further discloses (Fig. 2) that primary inductor assembly comprises an inductor box (the volume encompassing the passage between valve 28B and conduit 53) and the 
Regarding claim 23, Borkgren further discloses that input ends of the product conduits are connected to the secondary inductor assembly (Fig. 3) and an output end of each product conduit is connected to a singulating meter assembly (Fig. 2).
Regarding claim 24, Borkgren further discloses that the pressurized secondary air source is provided by the pressurized primary air source such that the pressurized primary air source generates the primary air stream and the secondary air stream (as described above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Borkgren in view of Cresswell (U.S. 8,683,930).
Borkgren discloses the elements of claim 1 as described above, but does not disclose that the secondary product container comprises a fill opening and a releasable cover operative to seal the fill opening.
However, Cresswell discloses (Fig. 1-3) providing product containers (7, 9) with fill openings and releasable covers (17, 19) operative to seal the fill openings.
.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Borkgren.
Borkgren discloses the elements of claim 1 as described above, but does not disclose whether the secondary product container is mounted on the implement frame or the product cart.
However, the secondary product container is an intermediate component between components of the product cart and the implement frame.  One having ordinary skill in the art would readily recognize the obvious choice of mounting the secondary product container on one of only two choices–the implement frame or the product cart, and such a choice would not critically impact the function of the apparatus or generate unexpected results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Borkgren in view of Fuessel (U.S. 2006/0162630).
Borkgren discloses the elements of claim 4 as described above, but does not disclose that the meter air conduit comprises a meter cart portion mounted on the product cart and a meter frame portion mounted on the implement frame, and a releasable meter connector is operative to connect an output end of the meter cart portion to an input end of the meter frame portion; the demand air conduit comprises a demand cart portion mounted on the product cart and a demand frame portion mounted on the implement frame, and a releasable demand -3-Serial No. 16/695,493 connector is operative to connect an output end of the demand cart portion to an input end of the demand frame portion.

Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide respective connectors and associated structures as taught by Fuessel for each conduit of Borkgren, including both the meter air conduit and the demand air conduit.  Doing so would enhance uniformity of flow characteristics among conduits, as taught by Fuessel.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Borkgren in view of Fuessel as applied to claim 5 above, and further in view of Garner (U.S. 2019/0364720).
Borkgren in view of Fuessel discloses the elements of claim 5 as described above, but does not disclose a demand seal operative to releasably seal the input end of the demand frame portion of the demand air conduit.
However, Garner discloses (Fig. 58) a demand seal (950) operative to releasably seal an input end (6) of a conduit when not necessary to flow air or commodity through it ([0170], lines 12-16).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, recognizing that the demand frame portion of the demand air conduit of Borkgren in view of Fuessel would not always have airflow therethrough during operation, to provide a seal as disclosed by Garner to prevent any flow therethrough.

Claims 12-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borkgren in view of Landphair (U.S. 2006/0243179).
Regarding claim 12, Borkgren discloses the elements of claim 1 as described above, but does not disclose first and second primary product containers mounted on the product cart; corresponding first and second metering devices mounted to the corresponding first and second primary product containers, each of the first and second metering devices configured to receive products from the corresponding first and second primary product containers and meter the products into the meter air conduit; first and second primary inductor assemblies mounted to the corresponding first and second primary product containers, each of the first and second primary inductor assemblies configured to receive products from the corresponding first and second primary product containers and direct the products into the demand air conduit; wherein the control system is operative while in a first metering mode to direct the meter portion of the primary air stream into the meter air conduit and to direct products from the first primary product container into the first metering device where the products are metered into the meter portion of the primary air stream flowing through the meter air conduit; wherein the control system is operative while in a first demand mode to direct the demand portion of the primary air stream into the demand air conduit and to direct products from the first primary product container into the first primary inductor assembly where the products are entrained in the demand portion of the primary air stream flowing through the demand air conduit.
However, Landphair discloses (Fig. 7) a distribution apparatus comprising first and second product containers (seed bins A and B) with corresponding dispensing arrangements (192, 194) mounted to the corresponding first and second product containers, each of the first and second dispensing arrangements configured to receive products from the corresponding first and second product containers and meter the products into an air conduit (72), wherein a control system is operative (by means of valve structure 178) while in a first mode to direct products from the first 
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Borkgren with first and second primary product containers and corresponding first and second metering devices and inductor assemblies, and configuring the control system for first metering and demand modes where products are directed from the first product container into the meter air conduit and demand air conduit, respectively.  This is essentially the application of the concept of first and second product sources, as taught by Landphair, to the particular details of the apparatus of Borkgren, and would allow for the apparatus to distribute multiple varieties of seed.
Regarding claim 13, Landphair further discloses (Fig. 7) that the control system is operative (by means of valve structure 178) while in a second mode to direct products from the second product container into the second dispensing arrangement where the products are dispensed into the air stream flowing through the air conduit.  An application of this teaching, similarly to as described above with regard to the first metering and demand modes, provides for the corresponding second metering and demand modes.
Regarding claim 14, Borkgren in view of Landphair does not explicitly disclose that the control system is operative while in a combined first metering mode and second demand mode to direct the meter portion of the primary air stream into the meter air conduit and to direct products from the first primary product container into the first metering device where the products are metered into the meter portion of the primary air stream flowing through the meter air conduit, and the control system is operative to direct the demand portion of the primary air stream into the demand air conduit and to direct products from the second primary product container into the second primary inductor assembly 
However, as described above, Landphair teaches the practice of sowing multiple seed varieties from multiple product containers (Fig. 7), Borkgren teaches the practice of the simultaneous sowing of multiple products (from additional containers 18A, 18B) through different field outlets (Fig. 2), and Borkgren further discloses that the primary air source (37B) is configured to provide air flow to both conduits 49 and 53 ([0040], lines 6-8).  In light of the combination of these teachings and functions, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the control system for a combined first metering mode and second demand mode as claimed in order to sow multiple seed varieties (one having ordinary skill would readily appreciate the advantages of sowing multiple seed varieties and that different varieties warrant either a singulated or volumetric sowing process).
Regarding claim 15, in line with Borkgren’s disclosure of a first inductor box as described above with respect to claim 10, and the combination of Borkgren and Landphair disclosing first and second dispensing arrangements as described above, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include corresponding first and second inductor boxes, wherein the demand air conduit extends through the first and second inductor boxes such that the first and second inductor boxes form a portion of the demand air conduit.
Regarding claim 16, in the combination above, Landphair further discloses (Fig. 7) that the demand air conduit comprises a first bypass path (172) that bypasses the first inductor box and a first operating path (174) that includes the first inductor box and when the control system is in the first demand mode the first bypass path is closed and the demand portion of the primary air stream flows through the first operating path ([0031], lines 10-12).

However, the combination with regard to claim 14 in a combined first metering mode and second demand mode, as described above, would be arranged as such, since the first bypass path is the path through which product is dispensed from the second product container.
Regarding claim 19, in the combination above, Landphair further discloses (Fig. 7) that the demand air conduit comprises a second bypass path (which is the same as the first operating path 174) that bypasses the second inductor box and a second operating path (which is the same as the first bypass path 172) that includes the second inductor box and when the control system is in the second demand mode the second bypass path is closed and the demand portion of the primary air stream flows through the second operating path ([0031], lines 10-12) and when the control system is in the first demand mode the demand portion of the primary air stream flows through the second bypass path.

Allowable Subject Matter
Claims 2, 8-9, 11, 17-18, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simon (CA 2219230) dual feed seeder.
McDonald (U.S. 2004/0163578) seed inductor with bypass path.
Wonderlich (U.S. 8,408,478) metering to operating path or calibration path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.A.N./Examiner, Art Unit 3671    

/Alicia Torres/Primary Examiner, Art Unit 3671